Case 2:17-cv-11910-MAG-DRG ECF No. 457-13 filed 10/23/18   PageID.11600   Page 1 of
                                      4




        EXHIBIT 1-11
            Redacted Pursuant to ECF 453
                       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                 Case 2:17-cv-11910-MAG-DRG ECF No. 457-13 filed 10/23/18
                                                                                       4
                                                                                                            PageID.11601   Page 2 of




Message
From:          Raedy, Brendan [/O=IRMMAIL/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLTWCN=RECIPIENTS/CN=RAEDY, BRENDAN19D]
Sent:          3/7/2017 6:49:07 PM
To:            Pineiro, Marlen [/O=IRMMAIL/OU=MBX Servers - MIA/cn=Recipients/cn=mpineirot Murphy, Matthew B
               [/0=IRMMAIL/OU=MBX Servers - SEA/cn=Recipients/cn=MBMurphy]; Schultz, John A [/O=IRMMAIL/OU=Mbx
               servers - nyc/cn=recipients/cn=jaschult]; Birdsong, Denise M [/O=IRMMAIL/OU=MBX Servers -
               COW/cn=Recipients/cn=dmbirdso]; Day, Dana [/O=IRMMAIL/OU=MBX Servers - BAL/cn=Recipients/cn=dday];
               Bernacke, Michael V [/O=IRMMAIL/OU=MBX Servers - PHO/cn=Recipients/cn=mvbernac]
CC:            Rodriguez, Sarah [10=IRMMAIL/OU=MBX Servers - COW/cn=Recipients/cn=srodrig1]
Subject:       RE: OPA Issue - Recalcitrant Countries - Iraq
Attachments:   transcript.doc


Sorry Marlen, we only got —40 minutes notice and did not get the call-in info until the last 5 minutes or so of the call. We
did not expect recalcitrant countries to come up. I just got the transcript a :few minutes ago, but saw references to it in the
press, and we received a few inquiries that led me to ask around. I've attached the full transcript.

Apologies fbr not giving you a heads up sooner.

Thank you,

Brendan Raedy
Public Affairs Officer/Spokesperson
U.S. Immigration and. Customs Enforcement (ICE)
202-732-4234 (desk)
202-641-8396 (cell)

From: Pineiro, Marten
Sent: Tuesday, March 07, 2017 1:46 PM
To: Raedy, Brendan; Murphy, Matthew B; Schultz, John A; Birdsong, Denise M; Day, Dana; Bernacke, Michael V
Cc: Rodriguez, Sarah
Subject: RE: OPA Issue - Recalcitrant Countries - Iraq

 was not on call, nor did I get a read out or even know about it.

From: Raedy, Brendan
Sent: Tuesday, March 7, 2017 1:41 PM
To: Murphy, Matthew B; Pineiro, Marlen; Schultz, John A; Birdsong, Denise M; Day, Dana; Bernacke, Michael V
Cc: Rodriguez, Sarah
Subject: RE: OPA Issue - Recalcitrant Countries - Iraq

Minus the collective for a moment — We need to flag this for DEIS.

Were you all on the interagency (DHS/DOS/I)OJ) DEIS led call for the press yesterday regarding the latestfrevised EO?
just got my hands on the transcript. From that call per a "Senior DHS Official":

        "There are key differences though in this executive order that we should be aware of at the very
beginning just so everyone's on the same page. First, the original executive order covered seven countries, Iraq,
Iran, Somalia, Sudan, Yemen, Libya, and I think, I said seven, sorry. Iraq is no longer one of those countries as
has been widely reported on...Iraq is no longer one of those countries because we have reeek eel firm
commitments from the government of Iraq over the last several v, eeks since the first execLitiN e order was issued




                                                                ICE - 0296207
Case 2:17-cv-11910-MAG-DRG ECF No. 457-13 filed 10/23/18   PageID.11602   Page 3 of
                                      4
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                              Case 2:17-cv-11910-MAG-DRG ECF No. 457-13 filed 10/23/18
                                                                                    4
                                                                                                         PageID.11603   Page 4 of




Cc: Pineiro, Marlen; Schultz, John A; Birdsong, Denise M; Day, Dana
Subject: OPA Issue - Recalcitrant Countries - Iraq

ISSUE: Stephen Dinan from the Washington Times wrote seeking to confirm Iraq is still considered a
recalcitrant country, and asking what measures ICE is asking/Iraq has promised to take in order to be deemed
cooperative.

DEADLINE: 4pm EST Today

INTERNAL BACKGROUND: The previously cleared language below is based on Deputy Director
Ragsdale's July 2016 Congressional Testimony, which mentions 23 recalcitrant countries, including specific
mention of Iraq. ICE confirmed late last month that the most recent list of recalcitrant countries includes 20
countries, including the recent removal of             from the list.

RESPONSE (On background, from an ICE official):




                                                        DP
Thank you,

Brendan Raedy
Public Affairs Officer/Spokesperson
U.S. Immigration and Customs Enforcement (ICE)
202-732-4234 (desk)
202-641-8396 (cell)




                                                             ICE - 0296209
